 



Exhibit 10.14
STANDARD MICROSYSTEMS CORPORATION
SEVERANCE PLAN
WHEREAS, Standard Microsystems Corporation (“SMSC”) maintains a severance pay
program that was established effective as of January 1, 1986, and is identified
as Plan Number 506 (the “Severance Plan” or “Plan”); and
WHEREAS, SMSC acknowledges that the Severance Plan is a “welfare plan” as
defined under Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); and
WHEREAS, the Severance Plan was last amended and restated effective as of
January 1, 1997; and
WHEREAS, the Severance Plan was amended by Amendment Number 1 effective as of
March 14, 1997, to provide certain severance benefits in connection with the
sale of the Systems Products Division of SMSC; and
WHEREAS, SMSC wishes to amend and restate the Severance Plan in its entirety,
and to establish both a Basic Severance Benefit for most employees, and a new
Executive Severance Benefit for certain senior executives; and
WHEREAS, SMSC has reserved the right to amend the Severance Plan, and wishes to
amend and restate the Severance Plan, to make certain changes and to clarify the
provisions of the Plan.
NOW, THEREFORE, the Plan is amended and restated as follows:

1.   Effective Date. The Plan became effective as of January 1, 1986, and is
amended and restated effective as of August 11, 1999.   2.   Plan Year. The Plan
Year shall be the calendar year.   3.   General Definitions.

  a.   “Base Salary” shall mean an eligible employee’s regular salary as
determined in accordance with SMSC’s payroll records, excluding any bonuses,
commissions, taxable or non-taxable fringe benefits, car or other allowances,
and any other forms of compensation.     b.   “Employee” shall mean any
individual employed directly by SMSC or any Related Company regularly scheduled
to work at least 30 hours per week, excluding any part time, temporary,
seasonal, and leased employees, and excluding any independent contractors and
consultants.     c.   “Related Company” means any entity that is within SMSC’s
“controlled group”, as

1



--------------------------------------------------------------------------------



 



      defined under Section 1563 of the Internal Revenue Code (the “Code”).

  d.   “Participating Company” shall mean any Related Company or any other
entity that affirmatively elects to participate in the Severance Plan by action
of its Board of Directors, with the approval of SMSC. As of the date of this
amendment and restatement, SMC North America, Inc. has elected to participate in
the Severance Plan; however, Toyo Microsystems Corporation and all other Related
Companies have not been elected to participate in the Severance Plan.     e.  
“Service Date” means an Eligible Employee’s initial date of hire or any re-hire
date, if later. In certain instances (which must be approved in writing by the
CEO of SMSC), Eligible Employees may be granted past service credit with former
employers. In this event, the Service Date may be determined prior to an
Eligible Employee’s date of hire or re-hire with SMSC, within SMSC’s discretion
or the provisions of any acquisition or other agreement.

4.   Eligibility for the Basic Severance Benefit. All Employees (other than
excluded employees) of SMSC and any Participating Companies are eligible for the
Basic Severance Benefit described in Section 5 (the “Basic Severance Benefit”),
unless benefits are otherwise precluded under the terms of this Plan. Employees
satisfying these requirements shall be referred to as “Eligible Employees.”
Notwithstanding any provision to the contrary, however, in no event shall any
Basic Severance Benefits under the Plan be provided to individuals who are hired
as temporary employees for a specified period of time; are offered but refuse to
accept another suitable position within the organization; or who are provided
the opportunity to be retained for any length of time by any successor employer
or entities. Nor shall any Basic Severance Benefits be payable to any Eligible
Employees who are eligible for any Executive Severance Benefits or who have a
separately negotiated employment or severance agreement with SMSC, to the extent
that such Executive Severance Benefits or benefits under a separately negotiated
employment or severance agreement equal or exceed the Basic Severance Benefit.  
5.   Basic Severance Benefits. Eligible Employees shall be entitled to a
severance benefit equal to 1/2 of a week’s base pay for each 6 months of
Continuous Service measured from an Eligible Employee’s Service Date 15 years of
service. As a result of the preceding Severance Benefit Formula, the maximum
benefit that any Eligible Employee shall receive under the Severance Plan,
exclusive of employees receiving benefits under Section 8, shall be a maximum
benefit of 15 weeks for any Eligible Employees who have completed 15 Years of
Service or more. In determining Continuous Service for purposes of computing
severance benefits, all periods of time from an individual’s Service Date during
which an eligible employee is “actively at work” shall be taken into
consideration, regardless of the actual hours worked in any period of time, plus
any leave time taken under the Family Medical Leave Act. Thus, any periods
during which an Eligible Employee is absent from work, other than Family Medical
Leaves, shall not be considered in determining Continuous Service. No severance
benefits shall be paid under the Plan for any partial periods.      
Notwithstanding any provision to the contrary, all Eligible Employees shall be
paid a “Minimum Benefit” equal to 2 weeks of base pay. This Minimum Benefit is
inclusive of the severance benefit determined above, based upon an Eligible
Employee’s Continuous

2



--------------------------------------------------------------------------------



 



    Service, and shall not be paid in addition to any benefits based upon
Continuous Service.

6.   Entitlement to Basic Severance Benefits. An Eligible Employee shall be
entitled to the Basic Severance Benefits if an Eligible Employee’s employment is
involuntarily terminated with SMSC, unless such termination is for “cause” as
defined below in this Section 6. In the event of a termination for “cause”,
including unsatisfactory job performance, no Basic Severance Benefits shall be
paid.       For purposes of this Plan the term “cause” shall include, but not be
limited to the following: any material violation of the terms of any of SMSC’s
personnel policies or procedures; any material misstatement contained in the
Eligible Employee’s employment application; commission by the Eligible Employee
of any crime or fraud against SMSC or its property or any crime involving moral
turpitude or reasonably likely to bring discredit upon SMSC; unsatisfactory job
performance; material failure to perform or meet standards of performance
established by SMSC with respect to any services to be provide by the Eligible
Employee; and any violation of SMSC’s operating policies.   7.   Eligibility for
the Executive Severance Benefit. Employees who may be eligible for the Executive
Severance Benefit (the “Executive Benefit”) shall include Divisional Vice
Presidents, Vice Presidents, Senior Vice Presidents, Executive Vice Presidents,
Presidents, Chief Operating Officer, Chief Executive Officer, and any other key
employees specifically identified by SMSC to receive the Executive Benefit, in
writing. SMSC retains the discretion to identify any employees for the Executive
Benefit who are employed by SMSC or any related companies as a result of any
acquisitions. However, to the extent any executives are covered under any
separately negotiated employment or severance agreements, that provide for any
severance benefits, such individuals shall be excluded from participation in the
Executive Benefit, and the Severance Plan, until such individuals are informed,
in writing by the SMSC Chief Executive Officer, of their eligibility for
participating in the Severance Plan. Individuals who are specifically excluded
from the benefits as of the effective date of this amended and restated
Severance Plan are identified in Exhibit A.       Notwithstanding any provisions
to the contrary, in no event shall any benefits under the Severance Plan or this
Amendment be provided to any individuals who are offered but refused to accept
another suitable position within SMSC, or who are provided the opportunity to be
retained for any length of time by any successor employer, joint venturer, etc,
except with regard to any relocations addressed below.   8.   Executive
Severance Benefit. Eligible Employees for the Executive Benefit shall receive an
Executive Severance Benefit equal to three (3) months of base salary upon the
occurrence of required “Relocation” as defined in Section 9(a) of this Plan or
the occurrence of “Other Events” as defined in Section 9(c) of this Plan.
Eligible Employees for the Executive Benefit shall receive an Executive
Severance Benefit equal to six (6) months of base salary upon the occurrence of
“Change in Control” as defined in Section 9(b) of this Plan.       The above
Executive Benefit shall be provided in lieu of the Basic Severance Benefit
provided under the Severance Plan based upon an employee’s Years of Continuous
Service

3



--------------------------------------------------------------------------------



 



    with SMSC, and in no event shall be paid in addition to any other severance
benefits under the SMSC Severance Plan or any individually negotiated employment
or severance agreements. Furthermore, under the Executive Severance Benefit, no
“Minimum Benefits” shall exist, such as the 2 week Minimum Benefit provided
under the Basic Severance Benefit. However, in the event the Basic Severance
Benefit for any Eligible Employee under this Severance Plan is greater than the
Executive Benefit, an executive employee shall be entitled to the greater of
such benefits.

9.   Entitlement to Executive Severance Benefits. The provisions of the
Severance Plan shall be controlling with regard to the entitlement of any
Executive Severance Benefits. Therefore, no Eligible Employee who is terminated
“for cause”, including unsatisfactory job performance shall be entitled to
receive any benefits, consistent with the provisions of Section 4 of this
Severance Plan. However, Eligible Employees shall be entitled to the Executive
Benefit upon the occurrence of any of the following events:

  a.   Relocation. If an eligible employee is required to relocate to a new
position that is more than 75 miles from the location of the employee’s
employment prior to such written required relocation, the employee may, within
90 days from receipt of such notification and prior to receipt of any relocation
expenses by SMSC, inform SMSC, in writing, of the employee’s desire to terminate
employment with SMSC or any related company, and to receive the Executive
Benefit.     b.   Change in Control. Upon the occurrence of a “Change in
Control” of SMSC, including any affiliated or subsidiary companies, in which any
eligible employees are employed, followed by a reduction in an employee’s Base
Salary (as previously defined) by more than 15%, or any significant reduction
(greater than 25%) in any targeted incentive compensation or bonuses, (i.e., as
a percentage of Base Salary) as of the date of any Change in Control or an
involuntary termination of the employee’s employment, other than for “cause” or
retirement or disability, an eligible employee shall automatically be entitled
to the Executive Severance Benefit.         A “Change in Control” of SMSC shall
be deemed to have occurred upon the occurrence of one of the following events:

  i.   The merger or consolidation of SMSC with or into any other corporation or
entities whereby the shareholders of SMSC immediately before the transaction do
not own at least 50% of the new entity.     ii.   SMSC is merged or consolidated
with or into any other corporation or other entity, and at any time after such
merger or consolidation is effected, the Continuing Directors are not or cease
for any reason to constitute a majority of the board of directors either of the
surviving entity, or of any entity in control of the surviving entity; or    
iii.   All or substantially all of the assets of SMSC are sold or otherwise
transferred to any other corporation or other entity, or more than 50% of the
stock of SMSC is purchased by one entity, and at any time after such sale or

4



--------------------------------------------------------------------------------



 



      other transfer is effected, the Continuing Directors are not or cease for
any reason to constitute, a majority of the board of directors either of the
entity which has acquired and owns such assets, or of any entity in control of
the entity which has acquired and owns such assets.

      In determining if a Change in Control occurs, the term “Continuing
Directors” means any person who either: (i) was elected a member of the Board at
any Annual Meeting of Stockholders of SMSC prior to the occurrence of a
corporate event that is alleged to be a Change in Control; or (ii) whose
election to the Board or nomination for election to the Board by SMSC’s
stockholders was approved in advance by at least two-thirds of the Continuing
Directors then in office.         Notwithstanding the preceding paragraphs of
this Section 6, in the event that: (i) the aggregate payments of benefits to be
made or afforded to any employee under this Amendment (the “Termination
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Internal Revenue Code (the “Code”) or any successor thereto;
and (ii) if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is $1 less than an amount equal to
the total amount of any payments permissible under Section 280G of the Code or
any successor thereto; then the Termination Benefits to be paid to any employee
shall be so reduced so as to be a Non-Triggering Amount. Any allocations of any
reductions required hereby among the Termination Benefits, in accordance with
the proceeding paragraphs of this Section 6, shall be determined by SMSC, within
its discretion.     c.   Other Events. Eligible Employees shall also be entitled
to the Severance Benefits identified in this Plan, under any corporate
transactions or events as provided in the Severance Plan, including any
involuntary termination of employment without cause.

10.   COBRA Benefits. As an additional severance benefit, whether an employee
receives the Basic Severance Benefit or the Executive Severance Benefit, SMSC
shall also pay for the cost of any continuation health coverage if elected under
COBRA, by the employee or any qualified beneficiaries, for coverage in existence
at the time of any qualifying event, for a period of 3 months following any
termination of employment of an employee. The payment of any COBRA premiums
shall not extend the period of any COBRA entitlement, and shall only apply for
coverage in effect at the time of a termination, for which COBRA election rights
exist.

5



--------------------------------------------------------------------------------



 



11.   Termination of Severance Benefits. Notwithstanding any provisions to the
contrary, in the event that an employee is receiving any severance benefits on a
periodic basis, and if such an employee obtains new employment during the period
in which severance benefits would otherwise be paid, all severance benefits
shall immediately be terminated and no further severance benefits shall be due
and payable.   12.   Covenant Not to Compete. Eligible Employees shall agree
that during a period of 6 months after an employee’s termination date, the
employee shall not, directly or indirectly, through any other person, firm,
corporation or other entity, be employed by or engaged as a consultant or
independent contractor to any business entity engaged in a business that is a
competitor of SMSC, or any related entities, anywhere in the United States. For
purposes of this Plan, a business entity shall be considered to be a competitor
with SMSC, and all related entities, if it is engaged in any of the following
activities: the marketing, sale, design, development, manufacture or assembly of
any integrated circuit or related product competing with an integrated circuit
or related product then offered by SMSC without written consent which will not
be unreasonably withheld if it is a non-competitive situation.       Eligible
employees shall acknowledge in the Release required under Section 15 that the
scope of this covenant not to compete is reasonable. In the event that any
aspect of this covenant is deemed to be unreasonable by a court, an Eligible
Employee shall submit to the reduction of either the time or territory to such
an area or period as the court will deem reasonable. In the event an Eligible
Employee violates this covenant, then the time limitation shall be extended for
a period of time equal to the pendency of such proceedings, including appeals.  
13.   Nonsolicitation of Clients. For a period of 1 year after the Eligible
Employee’s Termination date, the Employee shall not, directly or indirectly,
through any other person, firm, corporation or other entity, solicit any
customers or clients of SMSC, in order to receive the severance benefits.      
Eligible Employees shall acknowledge that the scope of this nonsolicitation
provision is reasonable. In the event that any aspect of this provision is
deemed to be unreasonable by a court, an Eligible Employee shall submit to any
reductions as the court shall deem reasonable. In the event the Eligible
Employee violates this provision, then the time limitations shall be extended
for a period of time equal to the pendency of such proceedings, including
appeals.   14.   No Solicitation of Employees. During the course of an Eligible
Employee’s employment with the Company, the Employee shall come into contact and
became familiar with the Company’s employees, their knowledge, skills,
abilities, salaries, commissions, draws, benefits, and/or other matters with
respect to such employees, all of which information is not generally known to
the public, but has been developed, acquired or compiled by the Company at its
great effort and expense. Eligible Employee shall agree that any solicitation,
luring away or hiring of such employees of the Company shall be highly
detrimental to the business of the Company and may cause serious loss of
business and great and irreparable harm. Consequently, Eligible Employees shall
agree that for a period of 1 year after the

6



--------------------------------------------------------------------------------



 



    Eligible Employee’s termination date, the Eligible Employee shall not,
directly or indirectly, whether on behalf of the Eligible Employee or others,
solicit, lure or hire away any employees of the Company or assist or aid in any
such activity.

15.   Conditions for Payment. As a condition precedent to the payment of any
Basic or Executive Severance Benefits, inclusion of the 2 week “Minimum Payment”
and any COBRA coverage, SMSC shall require an Eligible Employee to sign a
Severance Agreement and General Release (the “Release”). The Release shall
require the Eligible Employee to agree to release SMSC, any Related Companies,
and the employees and directors of any and all Related Companies, from all
claims or demands the Eligible Employee may have based on employment with SMSC,
including claims of which the Eligible Employee is unaware and claims which are
not specifically released and identified below. These claims include, but are
not limited to, claims arising under the Constitution of the United States, a
release of any rights or claims the Employee may have under the Age
Discrimination in Employment Act of 1967 as amended, 29 U.S.C. 621 et seq.,
which prohibits age discrimination in employment; Title VII of the Civil Right
Act of 1964, as amended, 42 U.S.C. 2000(e) et seq., which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Civil Rights Act of 1966, 42 U.S.C. 1981 et seq.; the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work; or any other
federal, state or local laws or regulations prohibiting employment
discrimination; Employee Retirement Income Security Act, 29 U.S.C. 1001 et seq.;
Executive Orders 11246 and 11141; the Constitution of the State of New York or
any other states in which the Eligible Employee resides or works; any New York
or other state laws against discrimination; any express or implied contracts
with SMSC or any Related Company; any federal or state common law and any
federal, state or local statutes, ordinances and regulations. The Release may
include other provisions not stated herein.       The Release shall not include,
however, a release of (a) the Eligible Employee’s right, if any to any other
pension, health or similar benefits under SMSC’s standard policy and procedures
programs; or (b) the Eligible Employee’s right to individual conversion
privileges under any medical, dental, long-term disability, life insurance or
any other welfare programs.   16.   Corporate Acquisitions and Transactions. The
intent of the Plan is to compensate Eligible Employees with long-term employment
with SMSC, if the need to terminate an Eligible Employee or to eliminate a
position occurs. In the event that an Eligible Employee working for SMSC or any
Related Company is subsequently offered employment by any related or unrelated
entities as a result of any corporate transaction or reorganization, no
severance benefits shall be payable whether or not the individual continues to
work for the buyer or any other successor entity in any corporate acquisition or
other transaction, whether or not such offers or positions are at comparable
wages or job levels.   17.   Payment of Benefits. All benefits will be paid in
either a single lump sum payment or in weekly, bi-weekly, monthly, or other
installment periods, in accordance with SMSC’s regular payroll practices, within
the discretion of SMSC. However, any Severance Benefits shall be reduced to the
extent of any advance payment, for any excess expense reimbursements, and for
any amounts owed to SMSC by the Employee. Furthermore, payment of any severance
benefits is contingent upon the return of any SMSC property in the possession of
the

7



--------------------------------------------------------------------------------



 



    Employee, including personal computers (“PCs”), fax machines, scanners,
copiers, cellular phones, SMSC credit cards, and any SMSC documents,
correspondence and related corporate materials.

18.   ERISA Compliance. Notwithstanding any provisions to the contrary, in no
event shall any severance benefit exceed 2 times an Eligible Employee’s annual
compensation paid during the Plan Year immediately preceding the termination of
the Eligible Employee’s services. Furthermore, in no event shall severance
benefits be paid for a period of more than 24 months after an Eligible
Employee’s termination of employment. These rules are intended to comply with
Department of Labor Regulation Section 2510.3-2.   19.   Older Workers Benefits
Protection Act. With regard to each individual Severance Agreement and General
Release required under Section 15, SMSC shall give consideration to requiring
either a 21 day review period for individual and independent terminations, or
use of a 45 day review period for significant reductions in force. Separate
Severance Agreements and General Release forms may be used with different
employees in order to effectuate the intent of the Severance Plan and/or to
provide additional severance benefits in order to accommodate the unique
circumstances of any individual terminations.   20.   WARN Notices. Prior to the
effectuating any significant reduction in force, SMSC shall give consideration
as to whether or not any notifications are required to employees and/or local
officials under the Workers’ Adjustment and Retraining Notification Act of 1990
(“WARN”). Furthermore, prior to effectuating any reduction in force that may
require issuance of WARN Notices, SMSC may terminate the Severance Plan in order
to avoid the duplication of providing either 60 days of notice and/or 60 days of
pay, in addition to any severance benefits that may be required under the terms
of the SMSC Severance Plan.   21.   Plan Unfunded. The Plan shall be unfunded
for purposes of the Code and Title I of ERISA, and no assets shall be set aside
for the payment of benefits under the Plan. All participants are general
creditors of SMSC for the payment of any benefits.   22.   Amendment and
Termination. The Plan may be amended, modified, or terminated at any time, by
action of and within the complete discretion of the Corporation Director — Human
Resources.   23.   Nonassignability. No benefits provided under the Plan may be
assigned or transferred, and no benefits are subject to attachment.   24.   Plan
Interpretation. SMSC shall have complete discretion to interpret all provisions
of the Plan and to establish reasonable rules and procedures to facilitate the
administration of the Plan.   25.   Claims and Review Procedures. SMSC hereby
adopts the following claims procedures to review all claims for benefits under
the Plan, in accordance with Department of Labor Regulation 29 CFR §2560.503-1:

  a.   Benefit Claims. Claims for benefits shall be made in writing to the
Employer, or, in

8



--------------------------------------------------------------------------------



 



      the event the Employer contracts with a person or corporation to process
claims for any benefits, claims for such benefits shall be forwarded to such
person or corporation as designated by the Employer. Whoever is designated to
process claims for benefits, whether the Employer, or any other person, shall be
referred to as the “Claim Coordinator” in this Claims Procedure.       The
“Claim Coordinator” shall make all determinations as to the right of any
claimant to a benefit under the Plan. If the “Claim Coordinator” denies in whole
or in part any claim for a benefit under the Plan the “Claim Coordinator” shall
furnish the claimant with notice of the decision not later than 90 days after
receipt of the claim by the “Claim Coordinator”, unless special circumstances
require an extension of time for processing the claim. If such an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed the period of 90 days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the processor
expects to render the final decision. If no notice of a decision or extension is
provided, the claimant shall assume the claim has been denied.         The
written notice which the processor shall provide to every claimant who is denied
a claim for benefits shall be set forth in a manner calculated to be understood
by the claimant:

  i.   The specific reason or reasons for the denial;     ii.   Specific
reference to pertinent Plan provisions on which the denial is based;     iii.  
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     iv.   Appropriate information as to the steps
to be taken if the claimant wishes to submit his claim for review.

      A claimant or his authorized representative may request the Appeals
Committee to review the denial of a claim by the “Claim Coordinator”. The
Appeals Committee shall be established by the Employer as the “Named Appeals
Fiduciary”, as required under ERISA for reviewing claims. Such request shall be
made in writing and shall be presented to the Appeals Committee not more than 60
days after receipt by the claimant of written notification of the denial of a
claim. The claimant shall have the right to review pertinent documents and to
submit issues and comments in writing. The Appeals Committee shall make its
decision on review not later than 60 days after receipt by the Appeals Committee
of the claimant’s request for review, unless special circumstances require an
extension of time, in which case a decision shall be rendered as soon as
possible by not later than 120 days after receipt by the Appeals Committee of
the request for review. If such an extension of time for review is required
because of special circumstances, written notice of the extension shall be

9



--------------------------------------------------------------------------------



 



      furnished to the claimant prior to the commencement of the extension. The
decision of review shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based.

  b.   Compliance with Regulations. It is intended that the claims procedure of
this Plan is administered in accordance with the claims procedure regulations of
the Department of Labor set forth in 29 CFR §2560.503-1. Accordingly, the above
claims procedures shall be required to the extent necessary to comply with any
future laws, regulations or announcements.

26.   Withholding of Taxes. SMSC shall deduct from all severance payments made
to any Eligible Employee all applicable federal, state or local taxes required
by law to be withheld from such payments.   27.   Retirement and Other Benefits.
Severance benefits shall not be treated as “Compensation” under the terms of any
qualified retirement plans. Nor shall the payment of any severance benefits be
treated as extending any individual’s employment, for any employee benefit or
employment purposes.   28.   Employment Agreements. Notwithstanding any
provision to the contrary, if any Eligible Employee is entitled to any severance
benefits under any separately negotiated employment or severance agreements, no
benefits shall be payable under this Plan.   29.   Form of Communication. Any
election, claims, notice or other communication required or permitted to be made
by or to an Eligible Employee under this Plan shall be made in writing and in
such form as shall be prescribed by SMSC. Such communication shall be effective
upon receipt by SMSC, if hand delivered or sent by first class mail, postage
pre-paid, return receipt requested to the Divisional Vice President of Human
Resources, Standard Microsystems Corporation, 80 Arkay Drive, P.O. Box 18047,
Hauppauge, New York 11788.   30.   Plan Number. The Plan Number assigned to this
Plan for purposes of Internal Revenue Form 5500 filings is 506.   31.  
Severability. The invalidity of any portion of this Plan shall not invalidate
the remainder, and the remainder of the Plan shall continue in full force and
effect.   32.   Captions. The captions at the head of a paragraph of this Plan
are designed for convenience of reference only and are not to be resorted to for
the purpose of interpreting any provision of this Plan.   33.   Gender and
Number. The masculine gender, where appearing herein, shall be deemed to include
the feminine gender, and the singular shall be deemed to include the plural,
unless the context clearly indicates to the contrary.   34.   Governing Laws.
The Plan shall be governed and construed in accordance with the laws of the
State of New York, except to the extent preempted by ERISA.

10



--------------------------------------------------------------------------------



 



     
 
  STANDARD MICROSYSTEMS CORPORATION
 
   
 
  By: /s/ Steven Bilodeau
(signature)
Steven Bilodeau
President and Chief Executive Officer
 
   
 
  Date: August 11, 1999

11